PER CURIAM:
Stephen Langs, appointed counsel for Charles Gannon in these appeals from the revocation of Gannon’s supervised release term, has moved to withdraw from further representation of the appellant and filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). Our independent review of the entire record reveals that counsel’s assessment of the relative merit of these appeals *694is correct. Because independent examination of the entire record reveals no arguable issues of merit, counsel’s motion to withdraw is GRANTED, and the revocation of Gannon’s supervised release term and the resulting sentence are AFFIRMED.